FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --
                                          denied

NO. 15-0177
                                                 §
 LEGACY HILLCREST
                                                 §
 INVESTMENTS, LP                                                                 Dallas County,
                                                 §
 v.
                                                 §
 THE BOARD OF ADJUSTMENT OF                                                        5th District.
                                                 §
 THE CITY OF UNIVERSITY PARK,
                                                 §
 TEXAS



                                                                              September 4, 2015

        Petitioner's petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, denied.

                                                                             November 13, 2015

        Petitioner's motion for rehearing of petition for review, filed herein in the above
 numbered and styled case, having been duly considered, is ordered, and hereby is, denied.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do             hereby certify
 that the above and attached is a true and correct copy of the orders of the Supreme Court of
 Texas in the case numbered and styled as above, as the same appear of record in the minutes of
 said Court under the date shown.
        It is further ordered that petitioner, LEGACY HILLCREST INVESTMENTS, LP, pay all
 costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 13th day of November, 2015.


                                                     Blake A. Hawthorne, Clerk

                                                     By Monica Zamarripa, Deputy Clerk